El Juez Asociado Sr. MacLeary
emitió la siguiente opinión del Tribunal:
El apelante en esta causa, fué acusado de asesinato en el segundo grado. Al comparecer ante el Tribunal, alegó que no era culpable, y pidió un jurado. Fué juzgado por el Tribunal ante un Jurado, que dió un veredicto en el sentido de que era culpable, recomendando clemencia. El Tribunal lo sentenció á quince años de presidio, con trabajos forzados, y á pagar las costas del proceso.
Se alega que el asesinato fué cometido el 13 de Marzo de 1903. Él fué acusado en 22 de Abril de 1903; compareció ante el Tribunal el 26 del mismo mes, y fué juzgado ante un jurado el día 12 de Mayo de 1903, siendo condenado por el Tribunal en 18 de Mayo del mismo año.
Se interpuso recurso de apelación, y la causa fué elevada á este Tribunal en 9 de Noviembre último. No hay en los autos una relación de los hechos, pero dichos hechos se con-signan en la sentencia, como sigue:
“Qua el 13 de Marzo de este corriente año, el acusado en el camino que de la Ciudad de San Germán conduce al barrio de Cain Alto, de dicha jurisdicción Municipal, con malicia y premeditación, á consecuencia de resentimientos anteriores, infirió varias heridas á *224Ramón Arroyo Negron, 'conocido vulgarmente con el nombre de Poloni, con un instrumento cortante y punzante, yendo éste último, ó sea Poloni, sin arma alguna. Al recibir las dos primeras heridas, huyó Poloni, y su agresor Balbino Izquierdo Montaner le persiguió dándole la última herida por la espalda, en los momentos mismos en que escapaba de manos de Izquierdo, muriendo luego Poloni á consecuencia de dichas heridas”.
No existe escrito de excepciones, ni se lia presentado alegato alguno en el Tribunal Supremo, ni se hizo ningún in-forme oral á favor del apelante, alegándose únicamente á su ■favor, en el escrito del recurso de apelación, que él interpone dicho recurso porque el delito cometido es el de homicidio, con circunstancias atenuantes, demostradas por la buena conducta del procesado, y los malos antecedentes del inter-fecto, y que el delito no es asesinato en el segundo grado por que ha sido condenado. Que en el juicio oral quedó probado el delito de homicidio, con las circunstancias atenuantes ale-gadas.
No obstante el hecho de que no se ha presentado defensa á favor del apelante, hemos examinado cuidadosamente los autos en esta causa, sin poder encontrar nada en los mismos, ni de ley, ni de hecho, que tuviera la tendencia de atenuar el delito de que ha sido declarado culpable. En verdad, es muy posible, por lo que consta de los autos, que se le hubiera podido declarar culpable de un delito aún más grave, pero, puesto que solo fué acusado de asesinato en el segundo grado, siendo declarado culpable de dicho crimen por el jurado, y puesto que los hechos, como constan .en los autos, apoyan esa declaración de culpabilidad, y no habiéndose de-mostrado por parte del acusado que el Tribunal haya in-currido en error de derecho, ni de hecho, debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández y Pigueras.